Title: To Thomas Jefferson from Arthur Lee, 5 April 1804
From: Lee, Arthur (Norfolk)
To: Jefferson, Thomas


          
            Dear Sir 
            Norfolk April 5th 1804
          
          It has been suggested to me that it is the intention of the Executive to remove Col Davies from the office of collector of the Customs for this port—if such a measure be in contemplation I take the liberty to request your friendly inter position in behalf of my father, it would be improper in me to say any thing of his claims or his qualifications for the office, your long acquaintance with him will best enable you decide whether or not he possesses the necessary qualifications. This application is made by me without his knowledge, nor do I believe that but for some recent misfortunes which have swept away, in a moment, the hard earnings of his laborious industry, it would ever have been made with his consent. I hope, Sir, you will excuse the liberty I have taken and will duly appropriate the motives which have influenced my conduct—
          I am Dr Sr your’s With Respect
          
            Arthur Lee 
          
        